Citation Nr: 0114914	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right hip disorder as 
secondary to service-connected left lower extremity disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1941 to October 
1945, and from February 1947 to December 1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for chronic low back pain as secondary to the 
veteran's service-connected left lower extremity disorder, 
while the record reflects the issuance of a statement of the 
case in October 2000, it does not reflect the filing of a 
substantive appeal.  Consequently, the Board finds that this 
issue is not a subject for current appellate consideration.

The Board also notes that the issue on appeal has been 
variously adjudicated by the regional office (RO) on a de 
novo and new and material basis.  However, the fact that the 
veteran did not appeal the RO's January 1996 rating decision 
that originally denied service connection for bilateral hip 
disability as secondary to the veteran's service-connected 
left leg disorder, requires the Board to address the issue of 
whether new and material evidence has been submitted, as this 
is a jurisdictional matter that the Board is required to 
consider.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
Here, the opinions of Dr. F., Dr. S. and Dr. R. M., clearly 
bear directly and substantially upon the specific matter 
under consideration and are sufficiently significant that 
they must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Thus, the Board finds that new 
and material evidence has been submitted since the last final 
denial of January 1996, and the claim is reopened. 

Although the RO did not review the most recent opinion of Dr. 
R. M., in view of the fact that this statement was received 
by the RO prior to certification to the Board, and the fact 
that this opinion for the most part reiterates previous 
opinions from this physician which were considered by the RO, 
the Board finds that remand for the RO's initial 
consideration of this evidence is not warranted.





FINDING OF FACT

There is no competent medical evidence demonstrating the 
presence of any disability associated with the right hip.


CONCLUSION OF LAW

A right hip disorder is not proximately due to or the result 
of a service-connected left lower extremity disorder.  
38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board agrees with the RO's February 2001 
letter which informed the veteran that the veteran's claim 
had already been developed within the guidelines recently 
established by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) (VCAA).  Clearly, the record contains 
multiple medical opinions relevant to the issue before the 
Board, and there is no indication that there are any 
outstanding relevant documents or records that have not 
already been obtained.  In addition, the veteran has been 
placed on notice of the law and regulations pertinent to his 
claim and further notice of this information would be both 
redundant and unnecessary.  Finally, in the supplemental 
statement of the case issued in April 2000, the Board notes 
that the RO advised the veteran that while the evidence of 
record did show a complaint of bilateral hip pain, it did not 
provide any objective evidence or diagnosis of a right hip 
disorder.  Similarly, the veteran was advised that although 
Dr. S. stated in October 1999 that the veteran's hip problem 
was as likely as not related to his left lower extremity 
disorder, the veteran had not provided any objective evidence 
or diagnosis of a right hip disorder.  

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, the new law does not require that the Secretary 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a 
Department of Veterans Affairs (VA) medical examination or 
opinion unless the claimant makes a showing with competent 
evidence of current disability or persistent or recurrent 
symptoms of disability.  For the reasons set out below, the 
Board finds the claimant has not made such a showing.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, the recent legislative change that eliminated 
the concept of a well-grounded claim did not in any way alter 
the basic statutory requirement that there must be a present 
disability before service connection may be granted.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records do not reflect complaints, 
treatments, or findings of any right hip disorder.  They do, 
however, reflect the veteran's receipt of a shell fragment 
wound to the left knee and muscle group XII during combat in 
World War II.  Service connection was established for his 
left leg disability by an October 1945 rating decision.  At 
this time, the disability was assigned an evaluation of 10 
percent, effective from October 1945.

Following a second enlistment from February 1947 to December 
1947, the 10 percent rating for the left extremity disorder 
was reinstated by a rating decision in January 1948.  Based 
on increased symptomatology, a May 1950 rating decision 
increased the evaluation for this disability to 30 percent, 
effective from October 1949.

A private hospital summary from May 1976 reflects complaints 
regarding the back and left lower extremity, and also pain in 
the right posterior thigh from the hip and buttock to the 
knee.  There were no actual findings of a right hip disorder 
or an opinion linking hip complaints to the service-connected 
left leg disorder.

In May 1979, the veteran testified as to an alleged 
relationship between a back condition and his service-
connected left leg disorder.

In a claim dated in August 1995, the veteran sought service 
connection for arthritis in both hips as secondary to his 
left knee disability.

VA joints examination in December 1995 revealed subjective 
complaints of a painful lumbosacral area near the top of both 
hips.  The veteran reported that this had been going on for 
years, but had gotten worse over the previous two or three 
years.  Both hips were symmetrical and there was no 
tenderness in the trochanteric area.  X-rays of the hips were 
interpreted to reveal negative findings.  The diagnosis 
included normal hip joints, and Dr. S. M. opined that the 
veteran's bilateral hip condition and lower back pathology 
were not secondary to the left knee condition.

A January 1996 rating decision denied service connection for 
bilateral hip disability, claimed as secondary to service-
connected left leg disability, and following an April 1996 
rating decision which found that new and material evidence 
had not been submitted to reopen the claim (new and material 
analysis was premature at this point since the January 1996 
had not yet become final), another VA joints examination was 
conducted by Dr. S. M. in October 1996.  This examination 
revealed complaints of pain in the right hip, and examination 
of both hips demonstrated no tilting of the spine and pelvis.  
X-rays of the hips were again reported to reveal negative 
findings.  The diagnosis included normal right hip joint, and 
Dr. S. M. expressed the opinion that the veteran's right hip 
complaints and low back conditions were neither secondary nor 
aggravated by his war injuries.

A November 1996 rating decision found that a private medical 
statement and VA medical examination report did not 
constitute new and material evidence to warrant the reopening 
of the claim for service connection for hip complaints on a 
secondary basis.  Once again, the Board notes that the RO's 
adjudication of the claim on a new and material basis was 
premature in light of the fact that the original claim for 
service connection of January 1996 still had not become 
final. 

As the Board finds that the January 1996 rating decision did 
address the issue of entitlement to service connection for a 
hip disorder on a secondary basis, and that since the record 
does not reflect that a notice of disagreement was filed with 
this decision, the January 1996 determination became final in 
January 1997.

An April 1997 private medical report from Dr. F. reflects 
that the veteran complained of right hip pain.  X-rays from 
the N. O. M. Center were reportedly review, but no reference 
was made to the right hip.  The impression included early 
osteoarthritis of the right hip, and it was the examiner's 
additional impression that as a result of the veteran's 
injury during World War II, he developed an abnormal gait, 
and that because of this gait, he had increased right hip 
pain which was secondary and related to his war injury.

An additional VA joints examination report by Dr. S. M. in 
November 1997 reflects Dr. S. M.'s review of previous 
findings and the April 1997 medical report from Dr. F., and 
Dr. S. M.'s continued opinion that there was no relationship 
between the veteran's right hip complaint and his service-
connected left leg shrapnel injury.  Dr. S. M. went on to 
opine that some of the complaints in the right hip area were 
related to the veteran's low back degenerative arthritis.  

An April 1998 rating decision denied service connection for a 
right hip disorder as secondary to service-connected left leg 
disability.  The RO reviewed the veteran's claim on a de novo 
basis, finding that the January 1996 rating decision had 
denied service connection on a direct basis only, contrary to 
the Board's position as noted above.  The veteran filed a 
notice of disagreement with this decision, and following 
further adjudication of this claim in a rating decision of 
June 1998, a statement of the case was issued that same 
month.

A private medical report from Dr. L., dated in July 1998, 
reflects that he was evaluating the veteran for right hip and 
low back pain with occasional numbness.  The veteran gave a 
history that the pain began gradually and was worse with 
walking.  Examination at this time revealed tenderness over 
the right sciatic notch and over the right sacroiliac joint.  
There was no diagnosis of a right hip disorder.

A private medical report from Dr. R. M., dated in September 
1998, reflects his evaluation of the veteran over the 
previous few months and his opinion that the veteran's war 
injury had left him with chronic discomfort and an unsteady 
gait.  Dr. R. M. went on to comment that the altered 
mechanics of his gait caused the veteran to change the way he 
walked, putting stress on his spinal column.

VA outpatient records received in August 1999, include an 
April 1996 record noting the veteran's report of bilateral 
hip pain for the previous three years, exacerbated with 
activity.  

An October 1999 private medical report from Dr. S. indicates 
that Dr. S. had been following the veteran in his 
rheumatology clinic since September 1999 for low back pain 
and sacroiliac discomfort.  It was Dr. S.' opinion that the 
veteran's current back and hip problems were "as likely, as 
not be, a direct result of his [s]ervice[-] related injury to 
his left thigh and knee."

VA joints examination in May 2000 with Dr. S. M. revealed 
that the veteran reported only left hip pain.  Left hip 
examination was found to be unremarkable.  X-rays of the left 
hip were negative.  Dr. S. M.'s diagnosis included normal 
left hip and femur.  Dr. S. M. continued to be of the opinion 
that the veteran's hip pain was independent of the in-service 
shrapnel injury and that it was unlikely that his low back 
pain was secondary to the wound in the left thigh and knee.  
The cause of his back pain and difficulty walking were 
believed to be due to arthritis of the knee and degenerative 
changes in the spine.

In a private medical statement from Dr. R. M., dated in 
August 2000, Dr. R. M. states that he had reviewed the entire 
file from the VA on the veteran and believed that his back 
and hip problems still appeared to be caused as a result of 
his prior war injuries.


II.  Analysis

The Board would first like to point out that while the RO has 
previously adjudicated entitlement to both a bilateral hip 
disorder and a disorder of the right hip, the Board finds 
that the April 1998 rating decision with which the veteran 
filed his notice of disagreement denied service connection 
for a right hip disorder as secondary to his service-
connected left leg disorder.  The Board further notes that in 
his May 1998 notice of disagreement, the veteran only 
referred to the right hip and did not object to the 
characterization of his claim in the April 1998 rating 
decision.  Consequently, the Board finds that the only claim 
on appeal relates to entitlement to service connection for a 
right hip disorder as secondary to service-connected 
disability.  The Board further notes that it is not claimed 
or otherwise shown that a right hip disorder existed in 
service.  The contentions advanced in this case are related 
solely to an associative relationship between a right hip 
disorder and the veteran's service-connected left leg 
disorder.

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
current diagnosis of a right hip disorder.  As noted above, 
under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Court has also held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292,296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case as to the veteran's claim.  

While Dr. F. did provide a diagnosis of early osteoarthritis 
of the right hip, when he specifically addressed the X-ray 
findings, he did not mention the right hip, and a diagnosis 
of arthritis must be established by X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  The Board 
further notes that the only physician that does specifically 
address X-rays of the right hip, Dr. S. M., interprets those 
X-rays to reveal negative findings.  In addition, Dr. S. and 
Dr. R. M. conclude that the veteran's right hip problems are 
related to his war injury, but do not provide any objective 
findings or otherwise diagnose disability with respect to 
such "problems."

Finally, although there are multiple reports of hip pain, it 
has been held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The veteran is also not competent to say whether any current 
right hip symptoms are related to his service-connected left 
leg disorder.  Espiritu v. Derwinski, supra. 

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a right hip disorder.  
Moreover, while the veteran is capable of providing evidence 
of certain persistent or recurrent symptoms of disability, he 
is not competent to link persistent or recurrent symptoms to 
an underlying disability that is not perceptible to a lay 
party.  A disorder of the right hip is a medical disability 
subject to diagnosis by a party with medical expertise, not 
to a lay person's observation.  The Board finds nothing in 
the recent legislative changes that has altered the methods 
of proof of critical facts set forth in the prior case law. 

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's right hip makes the claim so fundamentally 
defective that it would be additionally subject to denial on 
the basis of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 
5103A(a) (no duty to assist when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim), and 38 U.S.C.A. § 5103A(d)(2) (no obligation to 
provide a VA examination when evidence of record does not 
contain competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of his claim, the 
Board finds that the claim should be denied because of a lack 
of legal merit.


ORDER

The claim for service connection for a right hip disorder as 
secondary to service-connected left lower extremity disorder 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

